Citation Nr: 9919597	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  92-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic brain syndrome 
manifested by migraine headaches.

2.  Entitlement to service connection for posterior thalamic 
brain tumor claimed as secondary to an injury sustained in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased (compensable) 
disability rating for service-connected chronic brain 
syndrome manifested by migraine headaches and denied service 
connection for posterior thalamic brain tumor claimed as 
secondary to an injury sustained in service.

The Board remanded the case in January 1994 and May 1995 for 
further development of the evidence.


FINDINGS OF FACT

1.  Service-connected chronic brain syndrome manifested by 
migraine headaches is currently manifested by very 
infrequent, if any, attacks of migraine headaches which have 
essentially abated in recent years.

2.  The veteran was treated for headaches in service in 
February 1955 which were attributed to occipital neuritis.

3.  The veteran did not sustain an injury to his head in 
service.

4.  Shortly after service, in September 1956 and November 
1956, the veteran's headaches were diagnosed as migraine 
headaches and as chronic brain syndrome and migraine 
headaches.

5.  The veteran had surgery and placement of a shunt in 1987 
for a posterior thalamic brain tumor more specifically 
diagnosed as an arachnoid cyst.

6.  A posterior thalamic brain tumor, more specifically 
diagnosed as an arachnoid cyst, is a congenital condition 
which preexisted military service, did not undergo an 
increase in severity in service, was not aggravated in 
service, did not manifest itself for the first time in 
service, and was not subject to a superimposed disease or 
injury during service that resulted in disability.

7.  The headaches which the veteran had in service were 
migraine headaches and were unrelated to a preexisting, 
congenital posterior thalamic brain tumor more specifically 
diagnosed as an arachnoid cyst.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for service-connected chronic brain syndrome 
manifested by migraine headaches have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

2.  Service connection for a posterior thalamic brain tumor, 
more specifically diagnosed as an arachnoid cyst, is not 
warranted in this case.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.303(c), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

Service medical records show that the veteran reported to 
sick call on February 25, 1955, with complaints of daily 
occipital headaches since being on board submarines for three 
months.  He stated that the headaches subsided at night when 
he left the boat but that the night before, i.e., February 
24, 1955, he suffered throughout the night at home and took 
approximately fourteen aspirin tablets.  In the morning, he 
reported to the hospital corpsman with the same headache and 
was given 1/2 gram codeine.  Approximately one and a half hours 
later, he reported having severe pain in the head and he 
fainted in the crews mess hall.  Ammonia inhalant was 
administered.  He was placed in bed and was conscious almost 
immediately but still weak.  The headache had almost 
disappeared.  An hour later, headaches recurred.  The veteran 
was referred for consultation at a Naval hospital.  A doctor 
there noted on February 26, 1955, that the headache was 
subsiding.  The veteran was referred to the squadron doctor 
for further evaluation.

On February 28, 1955, an examiner noted that the headaches in 
the occipital region had a fairly typical history of 
occipital neuritis, left.  Treatment for this was usual 
analgesics; i.e., aspirin, codeine, etc.; local heat at least 
every two hours during attack; and thiamin hydrochloride in 
doses of about 30 milligrams three times a day for a week.  
The doctor further noted, "If [headaches] respond to this 
therapy fine[;] otherwise nerve section may be necessary if 
this diagnosis is correct.  Return in one week for 
reevaluation after therapy as above."

There are no further entries in the service medical records 
pertaining to headaches.  The veteran was seen subsequently 
in April 1955 for a sore throat; in May 1955 for a visual 
acuity examination; in October 1955 for a cough and sore 
throat; and in April 1956 for seasickness and for a cold.  
The May 1956 separation examination reflected no complaints 
or findings relevant to headaches.

In May 1956, the veteran claimed service connection for 
headaches and noted that he had been treated in service in 
January and February 1955 for severe headaches:  "In January 
1955, I began having consistent headaches . . . ."  In July 
1956, the RO wrote to the veteran and told him that there was 
no evidence of record that a residual disability resulted 
from the headaches treated in service and afforded him an 
opportunity to submit such evidence.  In September 1956, the 
RO received a note from a private physician, W. B. Johnston, 
M.D., stating, "[The veteran] gives history of migraine 
headaches over period of 12-18 months.  He should be under 
treatment."

In November 1956, the veteran was afforded a VA medical 
examination.  A November 1956 VA electroencephalographic 
(EEG) report showed a complaint of headaches chiefly in 
occipital region for two years some times very severe and 
associated with nausea and vomiting.  It was noted that the 
headaches started in the Navy while on submarine duty and 
were not relieved by change of assignment.  The clinical 
impression was migraine.  The result of the testing was a 
normal EEG.  An November 1956 VA x-ray of the skull in the 
usual position showed the bony structure to be negative.  The 
sella was negative and the pineal body was not yet calcified.

On the November 1956 VA examination report, the narrative 
history was reported as follows:

This 23 year old white male veteran 
states he served on a submarine while in 
Service.  He began developing headaches 
with nausea and vomiting about Jan[uary] 
of 1954.  He originally associated the 
headaches with the fumes from the diesel 
engines of the submarine.  After removal 
from this type of duty the headaches 
subsided for approximately 3 mo[nths] and 
then returned on the average of three 
every month and accompanied by nausea and 
occasionally by vomiting.  The headaches 
are described as originating in the 
region of the posterior aspect of the 
neck and radiating to the occipital 
region.  They become quite severe and are 
not relieved by aspirin or BCs.  They 
last from 6 to 8 [hours;] are aggravated 
by smoking and a mental concentration or 
tension.  There are no prodromata noted 
preceding headaches.  The patient 
complains of occasional pain and 
stiffness in left shoulder when lifting 
heavy objects over his head.  Otherwise 
no complaints.

On the November 1956 VA special neuropsychiatric examination 
report, the examiner recorded the veteran's complaints in the 
first person as follows:

It is hard to tell exactly when these 
headaches come on.  I seem to be getting 
them about every two weeks.  Most 
frequently they come on just after lunch.  
They start as a dull ache in back of 
neck.   It creeps up to back of head and 
there is a sickening sensation.  There is 
a taste like aspirin in my mouth.  I get 
nauseated but only vomited once in early 
July.  I massage my neck.  It helps some.  
Medications do not seem to help much.  
Since in service, I never wake up with 
one.  When I get them at night and my 
wife massages my neck it helps.  I can't 
smoke while I have a headache.  Studying 
seems to bring them on.  In Navy it was 
thought it might be my eyes.  They gave 
me a thorough going over and found no 
reason.

On neurological examination, the doctor noted normal findings 
and stated, "His conjunctivae are slightly injected and 
there is a suggestion of a frown.  The appearance seems 
characteristic for those who do experience these severe 
unexplainable headaches."  On mental status examination, the 
doctor noted,

The patient is friendly and accessible.  
His story is quite convincing.  When he 
first began to complain of the headaches 
had the usual experience of those with 
complaints and without positive clinical 
findings. . . .  The headaches varied in 
intensity.  For two months after 
separation had no trouble and thought he 
was free from them only to have them 
return and be very severe in the early 
part of July 1956.  They have been less 
severe of late and not associated with 
vomiting.

The diagnosis was chronic brain syndrome of unknown cause.  
Migraine headaches.

In February 1957, the RO granted service connection for 
chronic brain syndrome of unknown cause manifested by 
migraine headaches.  The veteran was notified of this 
decision in March 1957.

In May 1991, the RO received the following statement from the 
veteran which provided in part,

I received service connection due to 
severe headaches from injury on 
submarines in the spring of 1955.

In November, 1987, I experienced 10 hour 
brain surgery to remove or drain a pineal 
mass lesion/hydrocephalus.  Later I had 
to complete a craniotomy and a 
ventriculoperitoneal shunt.  C[h]ronic 
dizziness, inco[o]rdination of right 
extremities requests your attention to 
this old injury. . . . 

In March 1991, the RO received a copy of a report of a 
private neuropsychological evaluation.  The report noted 
that, in 1987, the veteran had undergone "left 
parieto-occipital craniectomy . . . for treatment of a cystic 
mass in the pineal region and subsequently required multiple 
revisions of his V-P shunt."  More specifically, the report 
noted,

Information in the medical record 
indicated that [the veteran] has a cystic 
lesion of the pineal region which was 
first discovered in 1987 after he 
reported a gradual onset of memory 
deficit, headaches and diplopia on 
leftward and upward gaze.  Hydrocephalus 
subsequently developed as the result of 
obstruction of the ventricular system at 
the level of the aqueduct of Sylvius.  On 
[November 13, 1987,] a left 
parieto-occipital craniotomy with partial 
excision of a posterior thalamic brain 
tumor and insertion of a 
ventriculoperitoneal shunt was 
performed . . . .

In July 1991, the RO wrote to the veteran and requested him 
to clarify whether he was seeking nonservice-connected 
pension benefits or compensation.  That same month, the 
veteran replied that he was seeking "compensation for 
injuries to my head while in the submarine service of the 
U.S. Navy."  He stated that "[r]esiduals [of] that injury 
now cause significant problems."  In July 1991, the RO 
received several lay statements from people who stated that 
they had known the veteran in service and in the late 1950s 
to early 1970s and who stated that he had headaches during 
those years.

Of record is the June 1991 report of Ivan A. Lopez, M.D., who 
saw the veteran in a neurological consultation at VA request.  
Dr. Lopez's report records the history of the surgery in 1987 
for the brain tumor and provides detailed findings of the 
veteran's condition on the day of the examination.  The 
report provides no information about the etiology of the 
brain tumor.  The diagnoses were status post brain tumor and 
chronic mental disorder.

In an October 1991 rating decision, the RO denied an 
increased (compensable) disability rating for 
service-connected chronic brain syndrome manifested by 
migraine headaches and denied service connection for status 
post brain tumor claimed as secondary to an injury on a 
submarine while on active duty.  The veteran appealed this 
decision to the Board.

In October 1991, the RO received additional medical evidence 
most of which provided information about the 1987 craniectomy 
and the subsequent condition of the veteran.  A February 1992 
letter from Jerry Maitland, M.D., provided,

He has an arachnoid cyst that is a large 
collection of fluid in the region of his 
brain stem.  Neurologic symptoms date 
probably back to his early adulthood when 
he began to develop severe headaches.  He 
remembers the headaches beginning after 
he had a fall while serving on a 
submarine which was yawling and he was 
thrown up against a drain board.  
Headaches occurred from that point on 
until he had surgery recently . . . .

He has asked if there is a relationship 
between the putative arachnoid cyst and 
the blow to his head, his point being 
that the headaches began after he was 
delivered the blow to the head and were 
relieved only with relief of the surgery.  
I think hearing the story in that context 
one could make a strong statement that 
the arachnoid cyst probably pre-existed 
but was aggravated by the fall in the 
submarine at that time.  Blows to the 
head are frequently the mechanism by 
which arachnoid cysts either decompensate 
or begin to enlarge.

The Board remanded this case in January 1994 to obtain 
records of treatment for headaches and the brain cyst since 
separation from service.  In May 1995, the Board remanded the 
case again.  The Board noted that the issue in the case is 
whether the brain tumor, the earliest evidence of which is 
dated in 1987, is etiologically related to a disorder which 
the veteran had in service which was manifested by severe 
headaches and was described in the service medical records as 
occipital neuritis and diagnosed shortly after service as 
chronic brain syndrome and migraine headaches.  The Board 
noted that a link between the brain tumor and service was 
rendered plausible by the statement of Dr. Maitland in the 
February 1992 letter and that the claim for service 
connection for the brain tumor was well grounded and VA had a 
duty to assist the veteran in the development of facts 
pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board requested that the RO schedule the veteran for an 
examination in which the examiner expressed an opinion as to 
the cause of the veteran's arachnoid cyst.  Specifically, the 
Board requested that the 

examiner consider the following:

(a) the likelihood or probability that 
the arachnoid cyst, which appears to have 
been first discovered in 1987, 
pre-existed or had its onset during the 
veteran's period of military service in 
1954-56; (b) the likelihood or 
probability that the veteran's headaches 
in service, attributed in the 1950s to 
occipital neuritis and chronic brain 
syndrome are etiologically related to or 
constitute early manifestations of the 
veteran's current arachnoid cyst as 
opposed to other possible factors; and 
(c) the likelihood or probability that a 
blow to the head sustained in a fall 
during service could have contributed to 
the veteran's current arachnoid cyst.

May 1995 Board Remand at 5.

In November 1996, the veteran was afforded a VA 
Diseases/Injuries of the Brain examination.  Diagnoses were 
cerebral arachnoid cyst, obstructive hydrocephalus secondary 
to cerebral arachnoid cyst; symptomatic cerebral seizures 
secondary to cerebral arachnoid cyst; functioning ventricular 
peritoneal shunt.  The examiner stated, in pertinent part,

[The veteran] served aboard submarines 
and during war games in 1956, the boat 
rolled, and he struck his head.

At the present time, he does not show 
symptoms of occipital neuritis, and his 
head pains appear associated with his 
arachnoid cyst with symptoms exacerbated 
by the blow to his head during military 
service.

. . . 

My conclusion after reviewing these 
records is that [the veteran] had a 
pre-existing arachnoid cyst problem which 
became symptomatic following his blow to 
the head while on military duty.  There 
is no indication that he has migraine 
headache or that his head pains are 
related to occipital neuralgia.

In August 1998, the veteran was afforded a VA Neurological 
Disorders examination.  The examiner stated, in pertinent 
part,

The patient describes that he was in the 
Navy starting in 1951 going through 
training for submarine operation and then 
entered active service 1954 to 1956.  He 
describes during that time that he 
developed headaches.  These headaches are 
described as having occurred occipitally 
bilaterally, a dull ache that would come 
and go on nearly a daily basis.  They 
were associated with photophobia, nausea 
and occasional vomiting.  He also reports 
that during exposure to diesel fumes 
these headaches would become exacerbated.  
He says that the headaches occurred off 
and on during this interval and 
documentation is in the medical record 
regarding development of occipital 
headaches during that interval.

The patient also attests to having during 
a particular exercise striking his head 
rather forcibly and describes that this 
also exacerbated his headaches.  The 
patient left the service and went on to 
open his own business.  He describes that 
over the years his headaches continued to 
wax and wane although they stayed with 
the same character until 1987 at which 
time the worsening of his headaches lead 
to a series of tests and was found to 
have questionable brain tumor of the 
brain stem versus a cyst.  He underwent 
surgery for evaluation of this and had a 
shunt placement secondary to development 
of hydrocephalus that was related to this 
area causing compression of the aqueduct 
of Sylvius.

Following this the patient noted that his 
headaches improved very dramatically and 
over the years he has had several bouts 
of reexacerbation and had to have 
revision of shunt due to shunt failure.  
Currently he reports his headaches are 
minimal to absent. . . .

. . . 

ASSESSMENT:  In regard to the patient's 
headache, the patient's current headaches 
have essentially abated, however by 
description of the headaches that the 
patient experienced they were migraine or 
vascular in origin and he describes onset 
until 1955 and the description matches 
that listed in the medical examination.  
As such, he is diagnosed as having had 
vascular type headaches.  In regard to 
the patient's arachnoid cyst these areas 
are typically present since birth and 
normally are only discovered 
accidentally, however there are occasions 
where they become loculated with fluid 
and cause mass effect which may result in 
hydrocephalus if compression is made of 
the ventricular system which appears to 
have occurred in this gentleman with 
development of hydrocephalus.  The 
patient's headaches originally are 
probably migraine in origin, vascular, 
and over time due to the hydrocephalus 
were transformed.  It is unlikely for the 
patient to have had significantly 
elevated intracranial pressure from 
hydrocephalus from 1955 until 1987 
without more precipitous neurological 
decline.  As such, it is 
likely . . . that the arachnoid cyst was 
present prior to and during medical 
service but was not a cause for the 
patient's headaches at the time while he 
was in the service but over time due to 
effect on the ventricular system, [led] 
to hydrocephalus which then [led] to 
further exacerbation of headache.

The patient's c-file was reviewed prior 
to evaluation for review of his medical 
records and service records.  It is 
possible that due to head injury, if 
present, may have exacerbated the 
condition, if further or any type of 
scarring was caused, however I do not 
find evidence in service record to 
indicate documentation of the patient's 
fall and head injury.  It may also occur 
that the patient may have pseudotumor 
cerebri which is a condition of 
[cerebrospinal fluid] pressure that is 
generalized, not due to loculation of the 
ventricular system which may cause 
chronic headaches over a period of time, 
however it is difficult to establish this 
diagnosis in this patient due to no 
lumbar puncture or other procedure that 
would establish this diagnosis having 
been performed while he was in the 
military or in the years after until 
1987.  It would also be unusual for the 
patient to have such concurrent 
illnesses . . . .

Analysis.
Increased Rating For Service-Connected Chronic Brain Syndrome
Manifested By Migraine Headaches.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected chronic brain syndrome 
manifested by migraine headaches is evaluated under the 
criteria in the VA Schedule for Rating Disabilities for 
migraine headaches.  The highest or 50 percent rating may be 
provided for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating may be provided 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 10 percent rating may be provided for 
migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months.  A 
noncompensable rating is assigned for migraine headaches with 
less frequent attacks than those which warrant assignment of 
the 10 percent or higher ratings.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

Because the most recent medical evidence of record, in 
particularly the July 1998 VA examination report, shows that 
the migraine headaches that the veteran experienced in 
service and shortly thereafter, as diagnosed in September 
1956 by Dr. Johnston and in November 1956 by the VA examiner, 
have "essentially abated" in recent years especially since 
the surgery was performed in 1987, the Board concludes that 
the noncompensable rating assigned for this disability is 
appropriate and the degree of disability does not more nearly 
approximate the next higher or 10 percent rating.  Moreover, 
the Board notes that the findings in this regard on the 
August 1998 examination report are supported by the 
infrequent complaints of headaches in numerous recent VA 
outpatient reports which have been added to the claims file 
subsequent to the last Board remand.  Accordingly, the Board 
concludes that the claim for an increased (compensable) 
disability rating for service-connected chronic brain 
syndrome manifested by migraine headaches must be denied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (1998).

Service Connection For Posterior Thalamic Brain Tumor
Claimed As Secondary To An Injury Sustained In Service.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
for a disability may also be established based on aggravation 
of disease or injury which preexisted service "where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  38 C.F.R. 
§ 3.306(a) (1998).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
38 C.F.R. §§ 3.304(b)(1) (1998); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995) (holding that a lay person's history 
alone of having had a preexisting disorder does not 
constitute the type of evidence that can serve as the Board's 
finding that the disorder preexisted service); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1995) (holding that history of 
preservice existence of conditions at the time of examination 
does not constitute a "notation" of such conditions for the 
purpose of section 3.304(b)(1)).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOGCPREC 
82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 (1998).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect, although service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOGCPREC 82-90 (July 18, 1990).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) to 
assist him any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation 
or medical nexus; lay persons are not competent to offer 
medical opinions.  Grottveit, 5 Vet. App. at 93 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Evidence submitted in support of 
a claim "must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In this case, the Board noted in its May 1995 remand order 
that the veteran claimed that the brain tumor for which he 
was treated surgically in 1987 was the result of an injury he 
sustained to his head when he fell in a submarine in service.  
The Board concluded that his claim was well grounded because 
evidence had been provided to render plausible each of three 
elements of his claim:  (1) his own account of having 
sustained an injury to his head in service, presumed credible 
for the purpose of establishing a well grounded claim; 
(2) medical evidence showing the existence of a current 
disability, i.e., that he did have a brain tumor which had 
also been diagnosed as an arachnoid cyst; and (3) a medical 
opinion which rendered plausible a link or relationship 
between the arachnoid cyst and the claimed injury in service, 
i.e., a letter from a Dr. Jerry Maitland which stated that 
"the arachnoid cyst probably pre-existed but was aggravated 
by the fall in the submarine [during service].  Blows to the 
head are frequently the mechanism by which arachnoid cysts 
either decompensate or begin to enlarge."

The Board concluded that this well grounded claim was not the 
type of claim that was meritorious on its own, based on the 
evidence then of record, but rather was one that might be 
substantiated upon further development of medical evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation).  Therefore, in 
light of the complexity of certain medical issues involved in 
the case that were relevant to the legal determinations -- 
such as whether the arachnoid cyst likely preexisted service, 
had its onset in service, or developed after service, and 
whether a claimed blow to the head in service or the 
documented headaches experienced in service were likely 
related to the arachnoid cyst either as aggravating factors 
or early manifestations -- the Board remanded the case for 
further development of medical evidence pertinent to the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions); Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact, which the 
Board, as fact finder, is required to render and which the 
Board has derived from a review of medical evidence which is 
sufficiently conclusive as to the underlying medical issues 
to enable the Board to render the legal determination).

In examining the medical evidence as a whole, the Board 
finds, based on the medical evidence of record as noted in 
the reasons and bases enumerated below, that the arachnoid 
cyst preexisted service.  In so finding, the Board concludes 
that the cyst was not "caused" by an injury in service, 
including a blow to the head, if any, and it did not 
"begin" or "have its onset" in service.  Although the 
arachnoid cyst was not noted at entrance to service or during 
service or for three decades thereafter, the Board notes that 
clear and unmistakable evidence is of record that rebuts the 
presumption of soundness in this regard.  38 C.F.R. 
§ 3.304(b) (1998).

First, the February 1992 letter of Dr. Maitland reflects his 
medical opinion that the arachnoid cyst "probably 
pre-existed" service.  Second, the November 1996 VA examiner 
stated his conclusion that the veteran "had a pre-existing 
arachnoid cyst".  Third, the August 1998 VA examiner 
explained that arachnoid cysts are typically "present since 
birth" or are, in other words, congenital conditions.  See 
also Stedman's Medical Dictionary 430 (26th ed. 1995) (An 
arachnoid cyst is "a fluid-filled cyst lined with arachnoid 
membrane, frequently situated near the lateral aspect of the 
fissure of Sylvius; usually congenital in origin.").  
Finally, the Board notes that there is no conflicting medical 
evidence of record on this point.  In other words, no medical 
evidence has been presented or secured that shows that the 
arachnoid cyst did not pre-exist service but rather developed 
in service or after service.  Accordingly, based on the 
medical evidence of record, the Board concludes that the 
arachnoid cyst in this case is a congenital condition which 
pre-existed military service.  38 C.F.R. § 3.304 (1998); see 
VAOGCPREC 82-90 at 3-4 (July 18, 1990) (noting that, when a 
disease recognized as congenital, developmental, or familial 
in origin becomes the subject of a claim for service 
connection, VA adjudicators ordinarily are justified in 
finding that such disease, by its very nature, preexisted the 
claimant's military service).

The remainder of the inquiry concerning service connection 
involves (1) whether the congenital arachnoid cyst is a 
disease or a defect; and, if the former, (2)(a) whether 
manifestations of it in service, if any, constituted 
aggravation of the disease; or, if the latter, (2)(b) whether 
the defect was subject to a superimposed disease or injury 
during service which resulted in disability.  38 C.F.R. 
§ 3.304 (1998); see VAOGCPREC 82-90 at 4 (noting that, when a 
disease recognized as congenital, developmental, or familial 
in origin becomes the subject of a claim for service 
connection, entitlement to service connection typically 
should turn on the question of whether manifestations of the 
disease in service constituted aggravation of the condition 
and noting that congenital or developmental defects may not 
be service-connected but that service connection may be 
warranted for disability that results from a defect which was 
subject to a superimposed disease or injury during service); 
cf. Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 
"[o]nly service-connected 'disability resulting from 
personal injury suffered or disease contracted' is entitled 
to compensation under 38 U.S.C. § 1110 and stating that 
"[i]t would be anomalous to broaden the express language of 
section 1110 by importing into it the virtually unlimited 
word 'defect' from section 1111.").

In this case, the Board notes that examiners have not 
definitively articulated whether the arachnoid cyst is a 
congenital disease or a congenital defect.  The VA General 
Counsel has offered the following guidance on this matter:

"Disease" has been broadly defined as 
any deviation from or interruption of the 
normal structure or function of any part, 
organ, or system of the body that is 
manifested by a characteristic set of 
symptoms and signs and whose etiology, 
pathology, and prognosis may be known or 
unknown.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 385 (26th Ed. 1974).  In case 
law the word has been variously defined 
as (for example) a morbid condition of 
the body or of some organ or part; an 
illness; a sickness.  12A WORDS AND 
PHRASES Disease, at 388 et seq. (1954).  
On the other hand, the term "defects," 
viewed in the context of 38 C.F.R. 
§ 3.303(c), would be definable as 
structural or inherent abnormalities or 
conditions which are more or less 
stationary in nature.  Interestingly, one 
influential Federal court, in drawing a 
distinction between "disease" and 
"defect," indicated that the former 
referred to a condition considered 
capable of improving or deteriorating, 
whereas the latter referred to a 
condition not considered capable of 
improving or deteriorating.  Durham v. 
United States, 214 F.2d 862, 875 (D.C. 
Cir. 1954); see also United States v. 
Shorter, 343 A.2d 569, 572 (D.C. 1975).  
While we would characterize as a 
generalization a statement that 
"defects" are incapable of any 
improvement or deterioration, we believe 
the contrast drawn by the court is 
essentially valid and helps to clarify 
the difference between these terms.

VAOGCPREC 82-90 at 3.

The August 1998 VA examiner stated that arachnoid cysts are 
"typically present since birth and normally are only 
discovered accidentally".  The Board notes that this 
statement indicates that the cysts do not usually interrupt 
the "normal . . . function of any part, organ, or system of 
the body" and that they usually are not "manifested by a 
characteristic set of symptoms and signs", and therefore 
this part of the August 1998 examiner's statement suggests 
that the an arachnoid cyst is a defect rather than a disease.  
However, the examiner also noted that "there are occasions 
where they become loculated with fluid and cause mass effect 
which may result in hydrocephalus" which the examiner stated 
is what appears to have occurred in this case.  The Board 
notes that it could remand the case again for further 
clarification and a medical opinion as to whether the 
arachnoid cyst is a disease or defect.  However, a remand for 
that purpose is not necessary in this case because, for the 
reasons and bases which follow, the Board concludes that the 
evidence in this case is dispositive of the claim for service 
connection for the posterior thalamic brain tumor, more 
specifically diagnosed as an arachnoid cyst, whether the cyst 
is a disease or a defect.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Concerning this, the Board notes that assuming, without 
deciding, that the preexisting arachnoid cyst is a disease, 
the remaining question is whether manifestations of the cyst 
in service, if any, constituted aggravation of the disease.  
The February 1992 statement of Dr. Maitland reflects that a 
blow to the head in service "aggravated" the pre-existing 
cyst and caused the headaches which the veteran experienced 
in service.  This opinion is also supported by the November 
1996 VA examiner who stated that the veteran's pre-existing 
arachnoid cyst "became symptomatic following his blow to the 
head while on military duty."  However, statements of Dr. 
Maitland and the VA examiner assume that a blow to the head 
was sustained in service and the probative value of the two 
medical opinions depends on a finding of fact that an injury 
to the head was sustained in service.

The Board notes that the sole item of evidence in support of 
the veteran having sustained a blow to the head in service is 
the veteran's own statement.  The veteran's own statement is 
competent evidence concerning this matter because he is 
competent to describe the occurrence of an injury to his head 
in service.  However, the Board finds, for the reasons and 
bases articulated below, that the veteran's statement is of 
little probative weight because it is not credible in light 
of other evidence of record.

In so finding, the Board stresses that making a determination 
about credibility of the evidence means assessing the 
"worthiness of belief" of the evidence and that includes 
lay evidence in the form of the veteran's own statements.  
Although noting that testimony must be presumed credible for 
the purpose of establishing a well grounded claim, the Court 
has emphasized time and time again the Board's duty and 
responsibility to assess the credibility of the evidence when 
deciding claims on the merits.  See Ussery v. Brown, 8 Vet. 
App. 64, 68 (1995) (holding that in finding the appellant's 
testimony "of questionable credibility," the Board neither 
found the appellant's testimony credible or incredible, and 
such a non-finding is incapable of judicial review); Black v. 
Brown, 10 Vet. App. 279, (1997) (noting that, although the 
familial relationship between the appellant and the provider 
of evidence might go to the issue of credibility in assessing 
a matter on the merits, it has no place in a preliminary 
determination of well groundedness); Peyton v. Derwinski, 1 
Vet. App. 282, 285-86 (1991) (holding that, among reasons or 
bases for decision, the Board must include response to 
appellant's arguments and analysis of credibility or 
probative value of evidence); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169-170 (1991) (noting that the Board's discussion 
failed to include explanation as to veteran's unemployability 
and failed to make express credibility determination 
regarding veteran's testimony); Ohland v. Derwinski, 1 Vet. 
App. 147, 149 (1991) (holding that Board's decision provided 
inadequate reasons or bases since it failed to analyze 
credibility or probative value of evidence, to provide any 
explanation for decision that claimant was not unemployable, 
to analyze lay evidence, and to address examining physician's 
opinion); cf. Elkins v. Brown, 5 Vet. App. 474 (1993) 
(Steinberg, J., dissenting) (noting that "the weight and 
credibility determination 'is a question of fact for the 
Board to decide upon reopening and readjudication with a 
statement of reasons or bases for its findings.'") (emphasis 
in original), quoting Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992), citing Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990); Hadsell v. Brown, 4 Vet. App. 208, 209 (1993) 
(holding that a credibility determination is made properly 
only after reopening).

"The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).  The determination of credibility often requires 
assessing the witness' veracity or truthfulness but that is 
not necessarily a factor.  The assessment of credibility 
primarily is an assessment of "believe-ability" rather than 
truthfulness, per se.  Testimony may be found not worthy of 
belief -- even when the witness believes that he is telling 
the truth as he recalls it -- because, for example, his 
statements are inconsistent with other statements he has made 
previously or because other, more probative evidence 
contemporaneous with an event contradicts it or otherwise 
reveals that his testimony is not worthy of belief because of 
difficulties remembering events that occurred long ago.  The 
test is whether the statements or testimony presented by the 
witness are -- in light of all the evidence and, to a certain 
extent in some cases, in consideration of the manner in which 
the statements are presented or the testimony unfolds, -- 
believable to a reasonable, impartial person.  See BLACK'S LAW 
DICTIONARY 331 (5th ed. 1979) ("In law and legal proceedings, 
[a credible person is] one who is entitled to have his oath 
or affidavit accepted as reliable, not only on account of his 
good reputation for veracity, but also on account of his 
intelligence, knowledge of the circumstances, and 
disinterested relation to the matter in question.").

Concerning this, the Board concludes, as articulated by its 
reasons and bases below, that the veteran's statement that he 
sustained an injury to his head in service is not credible 
because his statement is not worthy of belief when viewed in 
the context of all the relevant evidence of record especially 
the veteran's own statements about the headaches made 
contemporaneous with service.  See Caluza, 7 Vet. App. at 
511, citing Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).

First, the service medical records themselves do not show 
that the veteran ever reported having sustained an injury to 
his head either in February 1955 when he was treated for 
headaches or on the May 1956 separation examination report.  
Second, the veteran did not report an injury to his head in 
service when claiming service connection for headaches 
shortly after separation from service in 1956.  Instead, he 
reported that he simply started having headaches without 
associating them with any injury to the head:  "In January 
1955, I began having consistent headaches . . . ." is what 
he wrote on the application form for VA compensation.  
Similarly, the November 1956 VA examiner recorded the 
veteran's history as, "He began developing headaches with 
nausea and vomiting about Jan[uary] of 1954."  The examiner 
also specifically noted the veteran "associated the 
headaches with the fumes from the diesel engines of the 
submarine" rather than with an injury or blow to the head.  
The first time the veteran claimed that his headaches in 
service resulted from an injury to his head was in May 1991, 
thirty-five years after separation from service.

Because the veteran's statements since 1991 as to having 
sustained an injury to his head in service conflict with his 
own prior statements made in service and shortly thereafter 
in 1956, the Board finds that his current statements are not 
credible when viewed in the context of the records more 
contemporaneous with service.  Moreover, the Board assigns 
more probative weight to the service medical records and the 
statements made by the veteran shortly thereafter in 1956 
because that evidence is inherently more probative, being 
contemporaneous with service, than the veteran's statements 
made more than thirty years later.  Accordingly, the Board 
finds that, based on the relevant evidence of record, the 
veteran did not sustain an injury to his head in service.

Because the Board finds that the veteran did not sustain an 
injury to his head in service, it also finds the February 
1992 statement of Dr. Maitland that a blow to the head in 
service "aggravated" the pre-existing cyst and caused the 
headaches which the veteran experienced in service and the 
November 1996 VA examiner's opinion that the pre-existing 
arachnoid cyst "became symptomatic following his blow to the 
head while on military duty" of little probative weight 
because these opinions both are premised on an assumption 
that there was a blow to the head in service.  Moreover, 
these opinions that the headaches in service were related to 
the arachnoid cyst are also undermined by several other items 
of medical evidence which demonstrate that the headaches the 
veteran experienced in service were migraine headaches and 
were unrelated to the pre-existing arachnoid cyst.  
Specifically, the August 1998 VA examiner stated that the 
headaches that the veteran experienced in service were 
probably migraine in origin and "over time due to the 
hydrocephalus were transformed."  The August 1998 VA 
examiner's opinion that the headaches in service were 
migraine headaches is consistent with the diagnoses rendered 
more contemporaneous to service, i.e., in September 1956 and 
November 1956 by Dr. Johnston and the VA examiner, 
respectively.  In addition, the August 1998 VA examiner's 
opinion that the headaches experienced early on were migraine 
and those experienced in later years were associated with the 
hydrocephalus and therefore with the arachnoid cyst is 
supported by the rationale that "[i]t is in unlikely for the 
patient to have had significantly elevated intracranial 
pressure from hydrocephalus from 1955 until 1987 without more 
precipitous neurological decline."  Thus, the August 1998 VA 
examiner concluded that, although the arachnoid cyst was 
present prior to and during military service, it was not the 
cause of the veteran's headaches at that time.

In addition, the Board finds the August 1998 VA examiner's 
report more probative than either Dr. Maitland's February 
1992 letter or the November 1996 VA examiner's report because 
it is more detailed than the other two, it entertains more 
possible explanations for the veteran's symptoms than the 
other two, and shows a more thorough review of the claims 
file than the November 1996 examiner's report reflected.  
(There is no indication in the February 1992 letter that Dr. 
Maitland reviewed the claims file or the service medical 
records.).  With regard to the latter, the August 1998 VA 
examiner did not simply rely on the history reported by the 
veteran of the blow to the head in service but noted that 
such an injury was not shown by the service medical records.  
The August 1998 examiner's report reflects general agreement 
with Dr. Maitland's statement that a head injury could 
possibly aggravate or exacerbate an arachnoid cyst under 
certain circumstances:  "It is possible that . . . [a] head 
injury, if present, may have exacerbated the condition, if 
further or any type of scarring was caused".  The examiner 
then moved from general possibilities to specific findings in 
this case and noted, "[H]owever, I do not find evidence in 
[the] service record to indicate documentation of the 
patient's fall and head injury."  The August1998 examiner 
then entertained another possible cause of "chronic 
headaches over a period of time", i.e., "pseudotumor 
cerebri which is a condition of elevated [cerebrospinal 
fluid] pressure" but the examiner noted that there was no 
evidence that the veteran had this disorder and indicated 
that it would have been unusual for the veteran to have had 
this disorder concurrently with the arachnoid cyst.

Thus, based on the August 1998 VA examiner's report as 
supported by the medical evidence contemporaneous with 
service which the August 1998 examiner had reviewed, the 
Board finds that the headaches which the veteran had in 
service were migraine headaches and were unrelated to a 
pre-existing, congenital posterior thalamic brain tumor more 
specifically diagnosed as an arachnoid cyst.  Therefore, 
assuming, without deciding, that the preexisting arachnoid 
cyst is a disease, the Board concludes with regard to the 
remaining question of whether manifestations of the cyst in 
service, if any, constituted aggravation of the disease that 
there were no manifestations of the cyst in service.  

In the alternative, the Board observes that, assuming, 
without deciding, that the preexisting arachnoid cyst is a 
defect, the remaining question is whether the defect was 
subject to a superimposed disease or injury in service that 
resulted in disability.  See Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) (per curiam order noting Board's fundamental 
authority to decide a claim in the alternative).  Having 
found that the veteran did not sustain a blow to the head in 
service and having found that headaches in service were 
migraine headaches and unrelated to the pre-existing cyst, 
the Board concludes that the pre-existing cyst was not 
subject to a superimposed disease or injury in service that 
resulted in disability.  

Thus, for the reasons and bases articulated above, the Board 
concludes that service connection is not warranted in this 
case for a posterior thalamic brain tumor, more specifically 
diagnosed as an arachnoid cyst, because the preponderance of 
the evidence reflects that a posterior thalamic brain tumor, 
more specifically diagnosed as an arachnoid cyst, is a 
congenital condition which preexisted military service, did 
not undergo an increase in severity in service, was not 
aggravated in service, did not manifest itself for the first 
time in service, and was not subject to a superimposed 
disease or injury during service that resulted in disability.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a posterior thalamic brain 
tumor, more specifically diagnosed as an arachnoid cyst, and 
the claim must be denied.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.303(c), 3.306 (1998).


ORDER

An increased (compensable) disability rating for chronic 
brain syndrome manifested by migraine headaches is denied.

Service connection for posterior thalamic brain tumor, more 
specifically diagnosed as an arachnoid cyst, is denied.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals



 

